                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


ASHLEY ALBERT, et al.,

                            Plaintiffs,
                                                 Civil Action No. 8:20-CV-1936
       v.

GLOBAL TEL*LINK CORP., et al.,

                            Defendants.


                                   [PROPOSED] ORDER

       Upon consideration of the Joint Motion to Dismiss filed by Defendants Global Tel*Link

Corp., Securus Technologies, LLC, and 3CInteractive Corp., and any opposing and supporting

papers thereto, it is this ____ day of _________________, 2020, by the United States District

Court for the District of Maryland, ORDERED that Defendants’ Joint Motion to Dismiss is

GRANTED; and it is further, ORDERED that Plaintiffs’ Complaint be and hereby is

DISMISSED WITH PREJUDICE.

       SO ORDERED.



                                          Hon. Paul W. Grimm
                                          U.S. District Judge
